ACN Level 9, 28 The Esplanade PerthWestern Australia 6000 PO Box 5643 St George’s Terrace Perth Western Australia 6831 Telephone: (61-8) 9226 4788 Facsimile: (61-8) 9226 4799 Email: info@cityviewcorp.com Web: www.cityviewcorp.com DATE: September 8, 2009 TO: Tracie Towner United States Securities and Exchange Commission Division of Corporation Finance (Tel) 202-551-3744 (Fax) 703-813-6982 RE: CityView Corporation Limited’s Form 20-F for fiscal year ended December 31, 2008 Number of pages including cover sheet: 2 Dear Tracie, Please see attached, a Company response in relation to your letter dated August 24, Any correspondence may be addressed to myself, Andrew Meloncelli by email to andrew@cityviewcorp.com or by (Tel) 61-8-9226 4788 or (Fax) 61-8-9226 4799. Regards /s/ Mark Smyth Mark Smyth Chief Executive Officer ACN Level 9, 28 The Esplanade PerthWestern Australia 6000 PO Box 5643 St George’s Terrace Perth Western Australia 6831 Telephone: (61-8) 9226 4788 Facsimile: (61-8) 9226 4799 Email: info@cityviewcorp.com Web: www.cityviewcorp.com 1. As outlined in Note 10 of the 2008 Annual Report 20-F at page 55 please see attached the financial statements for the year ended 31 December 2008 of the associated companies. As outlined in the accounting policies of the company and associated companies.
